OPINION OF THE COURT
Per Curiam.
Respondent John G. Gellene was admitted to the practice of *110law in the State of New York by the First Judicial Department on March 26, 1990. On March 3, 1998, he was convicted, after a jury trial in the United States District Court for the Eastern District of Wisconsin, of two counts of bankruptcy fraud (18 USC § 152) and one count of false sworn declaration (18 USC § 1623), both of which are felonies under the United States Code.
By petition dated May 1, 1998, the Departmental Disciplinary Committee seeks an order striking respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b), which provides for automatic disbarment where an attorney has been convicted of a felony in this State or elsewhere, so long as the underlying conduct constitutes a felony in this State. Respondent’s convictions for bankruptcy fraud and false sworn declaration are similar, respectively, to the crimes of offering a false instrument for filing in the first degree, a class E felony under Penal Law § 175.35 (see, Matter of Knoll, 181 AD2d 136), and perjury in the first degree, a class D felony under Penal Law § 210.15 (see, Matter of DeSalvo, 189 AD2d 322). On the basis of his convictions, respondent consents to the petition.
Accordingly, the petition to strike respondent’s name from the roll of attorneys in this State is granted, and respondent’s name is so stricken, effective immediately.
Sullivan, J. P., Milonas, Nardelli, Wallach and Saxe, JJ., concur.
Petition granted, and respondent’s name directed to be stricken from the roll of attorneys and counselors-at-law in the State of New York, effective July 30, 1998.